DETAILED ACTION
Receipt is acknowledged of Applicant’s response to election/restriction filed on September 28, 2022. 
Applicant had elected, without traverse, Group I – Claims 1-14. Claims 15-20 are withdrawn from further consideration   as being drawn to a nonelected Group II.

Claim Objections
Claim 10 is objected to because claims 5 and 1 to which it depended does not contain the feature “the at least four rotatable joint.”  Under compact prosecution claim 10 is examined as a depended to claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 3-4,  7-10 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (Pub. No.: US 2021/0059779 A1). 

Regarding claim 1, Zhao et al. disclose a robotic devices and methods for performing minimally invasive procedures on the vascular system comprising:
a magnetic field generation subsystem having a plurality of electromagnetic coils (e.g., electromagnetic coils / magnet) configured to generate a magnetic field to actuate a magnetic device (e.g., a soft continuum robotic device 1 ) disposed inside a volume of substance (e.g., human organ, for instance, cerebral aneurysms) – see par. 69, 39, 42, 18, Figure 3C);  
a mechanical actuation subsystem (e.g., controller mechanism / joystick controller ) having one or more robotic arm assemblies (e.g., 7-DOF robot arm) configured to position the electromagnetic coils in respective optimized positions and orientations (e.g. the robot arm configured to position and orientate the electromagnetic coils / magnet for controlling the soft continuum robotic device 1, wherein position and orientation of the electromagnetic coils / magnet include an optimized position and orientation) – see par. 67-69, 19, 13, 16 and Figures 4B-D; and 
a host computer (e.g., a telerobotic manipulator platform) configured to: 
implement a model of the magnetic field based on coordinate transformations between a plurality of coordinate systems including a world frame of reference, a robotic arm frame of reference corresponding to each robotic arm assembly, and a coil frame of reference for each electromagnetic coil (e.g., The telerobotic manipulator platform configured to apply and control the actuating magnetic fields and field gradients for magnetic actuation and steering of the a soft continuum robotic device 1 based on magnet field, strength and direction, wherein the electromagnetic coils / magnet is aligned along a desired direction to induce the bending actuation on the soft continuum robotic device's magnetically responsive tip along the desired direction. Under this disclosure, the telerobotic manipulator platform required the implementation and correlation of robot arm frame, electromagnetic coils / magnet frame and world frame (e.g., robotic device 1 within the patient body) to properly align the electromagnetic coils / magnet in a desired direction to induce the bending actuation on the robotic device's tip along the desired direction during a surgical procedure – Figure 4B depicts the base frame of the robot  – see par. 19, 34, 67-69; Figures 4B-4E); 
determine the optimized positions and orientations of the electromagnetic coils based on the model of the magnetic field (e.g., as the robot arm configured to position and orientate the electromagnetic coils / magnet based operator / user input via a joystick controller, a telerobotic manipulator platform controller requires to determine a correct position and orientation the electromagnetic coils / magnet in accordance to the joystick controller signal(s) which include an optimized position and orientation) – see par. 67-69, 19 and Figures 4B-D); and 
provide the optimized positions and orientations to the mechanical actuation subsystem to position the electromagnetic coils (e.g. the robot arm configured to position and orientate the electromagnetic coils / magnet for controlling the soft continuum robotic device 1, wherein position and orientation of the electromagnetic coils / magnet include an optimized position and orientation) – see par. 67-69, 13, 16 and Figures 4B-D.

Regarding claims 3-4, Zhao et al. disclose a robotic devices and methods for performing minimally invasive procedures on the vascular system wherein determining the optimized positions and orientations includes minimizing a cost function of a parameter set that includes a position and an orientation of each electromagnetic coil relative to a location of the magnetic device being actuated (e.g., wherein the external magnetic field is selectively applied to the soft continuum robotic device (elongate body) (e.g., claim 4 limitation: performs one or more of: … generating magnetic field correctly ) to navigate through a complex neurovasculature with an aneurysm based on magnetic actuation, wherein selectively exposing the elongate body to one or more external magnetic fields is carried out so as to provide the elongate body in a variety of activated shapes configured to guide the distal end and advance the elongate body through microvascular system to the one or more target sites) – see par. 11-12; 25, 67,68 and Figures 100A-10B.

Regarding claim 7, Zhao et al. disclose a robotic devices and methods for performing minimally invasive procedures on the vascular system wherein the mechanical actuation subsystem includes a microcontroller (e.g., controller mechanism   ) to control a set of motors controlling the one or more robotic arm assemblies to place the electromagnetic coils in the optimized positions and orientations (e.g. the robot arm comprising multiple joints and arm segments requiring multiple actuating mechanisms to position and orientate the electromagnetic coils / magnet to control a soft continuum robotic device 1, wherein position and orientation of the electromagnetic coils / magnet include an optimized position and orientation – see par. 67-69, 13, 16 and Figures 4B-D )  

Regarding claims 8-9, Zhao et al. disclose a robotic devices and methods for performing minimally invasive procedures on the vascular system wherein the one or more robotic arm assemblies includes a robotic arm assembly having a plurality of rotatable joints attached to respective robotic arm segments and wherein the robotic arm assembly includes at least four rotatable joints (e.g., Figures 4B-4C depict the robot arm comprising at least four joints attached to arm segments requiring multiple actuating mechanisms – see Figures 4B-4C and related disclosure). 

Regarding claim 10, Zhao et al. disclose a robotic devices and methods for performing minimally invasive procedures on the vascular system wherein the at least four rotatable joints include one rotatable joint that rotates on a horizontal plane and three rotatable joints that rotate on a vertical plane (e.g., the 7-DOF robot arm comprising multiple joints and configured to position and orientate the electromagnetic coils / magnet to control a soft continuum robotic device 1; wherein the multiple joints require to rotate in at least one horizontal plane and vertical planes – see Figures 4B-4C and related disclosure ). 

Regarding claim 13, Zhao et al. disclose a robotic devices and methods for performing minimally invasive procedures on the vascular system further comprising a localization device to track a location of the magnetic device being actuated (e.g., a standard C-arm fluoroscope (e.g., FIG. 4C) or other suitable mechanism to enable observation of the state of the soft continuum robotic device so that a surgeon can remotely manipulate the device while receiving real-time visual feedback in the control of the robotic arm – see par. 68 and Figure 4C).

Regarding claim 14, Zhao et al. disclose a robotic devices and methods for performing minimally invasive procedures on the vascular system wherein the generated magnetic field is a linear superposition of individual magnetic fields generated by each electromagnetic coil (e.g., the soft continuum robotic device 1 is controlled through a control mechanism  by varying the applied field strength and direction, which include linear superposition of individual magnetic field. Figures 3B, 5A-5B and 6A depict applied magnetic fields – see par. 68, 112 and Figures 3B, 5A-5B and 6A)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Pub. No.: US 2021/0059779 A1) in view of Roessler (Pub. No.: US 2017/0333137 ).
Regarding claim 2 and 11;  Zhao et al.’s invention fails to disclose (i)  wherein determining the optimized positions and orientations includes avoiding collision with an environmental barrier (claim 3) and wherein the mechanical actuation subsystem includes a medical imaging device at an end of a robotic arm segment (claim 11).
However, Roessler teaches a vision device 72 mounted to a surgical instrument at a distal end of a robot arm to have a field of view of a target site free from obstruction and a mechanism / process to avoid collision with physical object / retractors during surgical procedure – see par. 54, 60 5, 75 and Figures 1-4.
Given the teaching of Roessler, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Zhao et al.’s invention to incorporate, within the robot arm, a vision device mounted to a surgical instrument and a mechanism / process to avoid collision as taught by Roessler because the modification would enhance a robotic device configured to perform minimally invasive procedure on a vascular system by steering and navigating a soft continuum robotic device via external magnetic actuation and having a field of view of a target site free from obstruction and avoid collision with physical object during surgical procedure.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Pub. No.: US 2021/0059779 A1) in view of Sikorski et al.( The ARMM System: An Optimized Mobile Electromagnetic Coil for Non-Linear Actuation of Flexible Surgical Instruments;” Sikorski et al., IEEE Transactions on Magnetics (Volume: 55, Issue: 9, Page(s): 1-9); 19-Jun-2019).

Regarding claims 5-6, Zhao et al. fails to disclose the claim limitation.
However, Sikorski et al. teach an advanced robotic for magnetic manipulation comprising a mobile electromagnetic coils configured to generate prescribe magnetic field and gradient (claim 5: … combination of weighted components selected from: (i) a weighted component based on a demanded electrical current for the magnetic field) by controlling the current in the coil using amplifier(s) (e.g., claim 6: control a set of amplifiers and/or power supplies to apply electrical currents) and based on collision avoidance algorithms to safely keep the coil close to the skin of the patient (claim 5: … (ii) a weighted component based on collision avoidance) for steering magnetically actuated catheters in every point of the human body – see abstract, sections ( IV. IMPLEMENTATION AND EXPERIMENTAL RESULTS, B. Experimental Validation and V. CONCLUSION) and  Figure 1-2, 5 7. 
Given the teaching of Sikorski et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Zhao et al.’s invention to incorporate, within the robot arm and electromagnetic coils, a mechanism / process to control the current in the electromagnetic coils by using amplifier(s) and based on collision avoidance algorithms as taught by Sikorski et al because the modification would enhance a robotic device configured to perform minimally invasive procedure on a vascular system by steering and navigating a soft continuum robotic device via external magnetic actuation and generating prescribed magnetic field and gradient while safely keep the coil close to the skin of the patient for steering magnetically actuated catheters in every point of the human body.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Pub. No.: US 2021/0059779 A1) in view of Gullotti et al. (Pub. No.: US 2019/0209080).

Regarding claim 12, Zhao et al. fail to specifically disclose wherein mechanical actuation subsystem includes a track and a slider.
However, Gullotti et al. teach a tracked slider tool for surgical robot arm to quickly and accurately assess an intraoperative alignment of their patient's organ – par. 31, 654-655, 929, 932, 947 483, abstract and par. 2, 4, and Figure 47B , 51A-51I.
Given the teaching of Gullotti et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Zhao et al.’s invention to incorporate, within the robot arm, ta racked slider tool as taught by Gullotti et al.  because the modification would enhance a robotic device configured to perform minimally invasive procedure on a vascular system by steering and navigating a soft continuum robotic device via external magnetic actuation and quickly and accurately assess the intraoperative alignment of their patient's organ during a surgical procedure while assessing, obtaining and analyzing anatomical feature and region data.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jorge O Peche/Examiner, Art Unit 3664